Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This action is in response to papers filed July 15, 2022.  Claims 50-73 are currently pending as per claims filed on October 4, 2019. Applicant’s response to restriction requirement of May 19, 2022 has been entered. 
Applicant’s election without traverse of Group III, i.e., claims 68-73 drawn to a cell suspension in Applicants’ response filed on July 15, 2022 is acknowledged. 
Claims 50-67 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement is still deemed proper and made Final. 
Therefore, claims 68-73 are currently under examination to which the following grounds of rejection are applicable.
Priority 
	This application is a CON of U.S. Application 14/386,519 filed on September 19, 2014 (now abandoned) which is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US13/31316, filed March 14, 2013. Applicants’ claim for the benefit of a prior-filed application parent provisional application 61/614,115 filed on March 22, 2012 and prior-filed application parent provisional application 61/614,112 filed on 03/22/2012 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Thus, the earliest possible priority for the instant application is March 22, 2012.
	Specification
Cross-Reference to Related Application
The disclosure filed on 10/03/2019 is objected to because the cross-reference to related application on the first page of the specification required to be updated with the now abandoned U.S Application No. 14/386,519. Appropriate correction is required.
                                           Information Disclosure Statement
    	The information disclosure statement (IDS) submitted on 3/17/2022 is in compliance with the provisions of 37 CFR 1.97 and 1.98. All told, the submitted IDS cite over 368 individual references, representing thousands of pages of publications and other documents. Accordingly, the information disclosure statements have been considered by the examiner to the extent available under the time allotted of examination. Initialed and signed copies of the 1449s are attached to this action.
Rejection, Obviousness Type Double Patenting - No Secondary Reference(s)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 68-73 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Application 17/726, 902, as per claims filed on 9/30/2022.
Claim 1 of Application 17/726,902 is directed to: 
1. A method of producing a bioactive suspension, comprising the
steps of:
a. obtaining a tissue sample, wherein the tissue sample is not cultured;
b. disaggregating the tissue sample until the dermis has disintegrated to produce a
disaggregated tissue sample;
c. adding an effective amount of buffer to the disaggregated tissue sample to
produce a cell suspension, wherein the cell suspension contains cells;
d. allowing the cell suspension to rest an effective amount of time; and
e. separating out the cells and non-cellular elements greater than 100 microns from
the cell suspension by at least one cell separation procedure to produce a bioactive
suspension, wherein the bioactive suspension contains at least one tissue
regeneration factor.

Claim 9 and 10 of Application 17/726,902 further limit the method of claim 1 to adding one efficacious element to the bioactive suspension including platelet-enriched plasma.
Claim 15 of the Application 17/726,902 is directed to a bioactive suspension. 

Claim 68 of the instant invention is directed to a cell suspension for use in tissue regeneration, the cell suspension comprising:
a population of cells collected from a skin tissue sample; and
platelet-enriched plasma.

Because claims 50-73 of the instant application are drawn broadly to a cell suspension comprising: a population of cells collected from a skin tissue sample; and platelet-enriched plasma, claims 50-73 of the instant application embrace the invention as set forth in claims 1-20 of copending Application No. 17/726,902.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
***
Claims 68-73 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent 9,078,741, in view of Gold et al., (US Patent 8,753,882). Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variants.
Claim 1 of US Patent  8,753,882 is directed to: 

    PNG
    media_image1.png
    657
    520
    media_image1.png
    Greyscale

Claim 68 of the instant invention is directed to a cell suspension for use in tissue regeneration, the cell suspension comprising:
a population of cells collected from a skin tissue sample; and
platelet-enriched plasma.

The instant claims differ from claim 1 of the ‘882 Patent  by requiring in the cell suspension platelet-enriched plasma. 
However, before the effective filing date of the claimed invention Gold et al., discloses compositions comprising platelet enriched plasma where the “the platelets from the platelet enriched plasma compositions of the present invention are activated to release growth factors, which, in turn, accelerate tissue and wound healing” (col 7, lines 52-55). 
Therefore, in view of the benefits of enhancing tissue and wound healing in a subject by administration of platelet-enriched plasma, it would have been prima facie obvious for one of ordinary skill in the art, to modify the instantly claimed composition to include platelet-enriched plasma as taught by Gold et al.,  in an attempt to enhance tissue and wound healing of a cell suspension used in tissue regeneration in a subject.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 72-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 72 recites the limitation "the exogenous agent" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 73 is  indefinite insofar as it depends from claim 72.

Nature of the invention
A major embodiment of the instant invention is the preparation of a cell suspension from epithelial tissue sample from skin tissue, wherein, “the viable cells can be derived from a dermal layer, epidermal layer, or both a dermal and an epidermal layer of the skin tissue sample, and the population of cells can comprise keratinocytes, melanocytes, fibroblasts, Langerhans cells, or any combination of the foregoing. In some embodiments, the population of cells can include skin stem cells and/or other skin cells”. (Paragraph [0014] of the published application). Furthermore, the specification provides support for harvesting of skin stem cells that are generally found in the basal layer of the epidermis and at the base of hair follicles. The present invention allows for the targeted harvesting of these cells from near the dermal-epidermal junction and from the dermal and/or epidermal layers of the skin. (Paragraph [0041] of the published application). Moreover, the specification discloses scraping cells from the dermal-epidermal junction and the dermal layer to harvest cells to include both skin stem cells and non-stem cells (“ the tissue sample is skin, the epidermis layer can be scraped first to expose the dermal-epidermal junction where lower surface of the epidermis and the upper surface of the dermis meet; then cells in the dermal-epidermal junction and the dermal layer can also be scraped. The so harvested cells include both skin stem cells and non-stem cells.” 0051] of the published application). Thus the instant invention provides support for cell suspensions that are produced by dissociating a skin tissue graft sample (dermis and epidermis). Harvesting cells in a reservoir containing a nutrient solution (e.g, a nutrient solution  (i) free of serum xenogenic to the patient, (ii) capable of maintaining the viability of the harvested cells, and (iii) suitable for direct application to a recipient site on the patient (paragraph [0050] of the published application), wherein the harvested suspension is then passed through a cell filter to move large cellular congregates and other unwanted materials and the filtered suspension of cells may then optionally be aspirated into a dispersing means (e.g., syringe) and applied directly to the recipient site (paragraphs [0098]-[0099]) of the published application. 
In relation to platelet-enriched plasma, the specification teaches that the cellular suspension can be exposed to an exogenously supplied agent such as heat shock protein or a fragment thereof, hyaluronic acid, platelet-enriched plasma, and/or growth factor (Abstract, paragraphs [0010]-[0013], [0032]), wherein “Platelet-enriched plasma (also referred to as PRP) is blood plasma that has been enriched with platelets obtained by removing red blood cell from peripheral blood by centrifugal separation at a low speed. PRP contains a large amount of growth factors such as platelet-derived growth factor (PDGF) contained in platelet, transforming growth factor β (TGF-β), fibroblast growth factor (FGF), insulin-like growth factor (IGF) and the like, and has effects such as angiogenesis, osteogenesis, promotion of wound healing, tissue regeneration and the like by a synergistic action of these factors.” (paragraph [0060]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 68-71 are rejected under 35 U.S.C. 103(a) as being unpatentable over Young et al (US Pub 2010/0255052; of record) in view of Gold et al., (US Patent 8,753,882).
Regarding claim 68, Young teaches a cell suspension (paragraphs  [0048]-[0049]) for use in an epithelium-related procedure (epithelization, paragraph [0075]; wound healing, para [0001], abstract), comprising: 
a population of cells including viable and functioning cells (population of fibroblasts and keratinocytes capable of proliferating (para [0055]), 
derived from autologous skin cells (para [0045], [0055]);
wherein the population of cells, prior to being used in an epithelium-related procedure, are exposed to a condition selected from the group consisting of stress [i.e. enzyme exposure] (thrombin, para [0049], [0051]) and an exogenous agent (e.g., hyaluronic acid in the matrix to which the cells are added, para [0040], [0041]); 
wherein the population of cell; when used in said epithelium -related procedure and applied to a recipient site (para [0037]) promote healing (para [0001], abstract) or regeneration (para [0037]) of epithelial tissues (skin, para [0001], [0037], abstract).
Young does not teach platelet-enriched plasma as an exogenous agent. 
However, Gold et al., discloses compositions comprising platelet enriched plasma where the “the platelets from the platelet enriched plasma compositions of the present invention are activated to release growth factors, which, in turn, accelerate tissue and wound healing” (col 7, lines 52-55). Moreover, Gold discloses several conditions that can be treated to accelerate tissue and wound healing by administration of platelet enriched plasma including asthma, lung cancer, cystic fibrosis, smoke inhalation, emphysema, bronchitis, chronic obstructive pulmonary disease (COPD) and sinusitis” (col. 2, lines 36-38). 
Therefore, in view of the benefits of enhancing tissue and wound healing in a subject by using platelet-enriched plasma, it would have been prima facie obvious for one of ordinary skill in the art, to modify the cell suspension composition of Young et al., to include platelet-enriched plasma as taught by Gold et al.,  in an attempt to enhance tissue and wound healing of the cell suspension used in tissue regeneration in a subject. One of skill in the art would have recognized that the results of the combination of a population of cells collected from a skin tissue sample and platelet enriched plasma would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. Both: (i)  a population of cells including viable and functioning fibroblasts and keratinocytes capable of proliferating  derived from autologous skin cells and (ii) platelet enriched plasma were well known in the art before the effective filing date of the claimed invention as being therapeutically effective in treating tissue and wound healing.
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); and Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).

Regarding claim 69, the combined teachings of Young and Gold make obvious the cell suspension of claim 68. Moreover, Young teaches that  the epithelial tissue sample (keratinocytes and fibroblasts, paragraphs [0045], [0055]) is obtained from skin epithelium, e.g,  autologous dermal or epidermal cells (paragraph [0045]).
Regarding claim 70 and 71, the combined teachings of Young and Gold make obvious the cell suspension of claim 68. Moreover, Young discloses that the composition comprises fibroblast and keratinocytes (paragraph [0055]; figure 2) and melanocytes (paragraph [0045]). The practitioner in the art would readily understand that melanocytes are cells are cells derived from the epidermis of the skin according to Fig. 1.

    PNG
    media_image2.png
    504
    888
    media_image2.png
    Greyscale

***
Claims 72-73 are rejected under 35 U.S.C. 103(a) as being unpatentable over Young et al (US Pub 2010/0255052; of record) in view of Gold et al., (US Patent 8,753,882) as applied to claim 68 above, and further in view of Harvey et al.,(“Blood, Fluids, Electrolytes, and Hematologic Drugs”, In Remington’s Pharmaceutical Sciences, 17th Edition; Gennaro et al., Ed.; Mack Publishing Company: Easton, PA; 1985; pages 816-842; number 204 of IDS filed on 3/17/2020).
With regard to instant claim 68, the combined teachings of Young and Gold render obvious the claimed product, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety.  Further, Young discloses that the cells are part of a cell suspension, wherein an exogenous agent, e.g, hyaluronic acid in the matrix, to which the cells are added (para [0040]-[0041]). Moreover,  Gold discloses concentrates of Platelet Rich Plasma (PRP) of 30 ml-40 ml amount (Example 2, lines 45-65). 
The combined teaching of Young and Gold do not teach a nutrient solution that comprises platelet enriched plasma. 
However, in view of the benefits of enhancing tissue and wound healing in a subject by using platelet-enriched plasma, it would have been prima facie obvious for one of ordinary skill in the art, to modify the cell suspension composition of Young et al., to include a nutrient solution (e.g., water) with platelet-enriched plasma as taught by Gold et al., in an attempt to enhance tissue and wound healing of Young’s cell suspension used in tissue regeneration in a subject with a reasonable expectation of success.
In relation to claim 73, the combined teachings of Young and Gold do not teach a nutrient solution that is Hartmann’ solution and physical saline.
Nevertheless, solutions that mimic extracellular fluids in the body have served as carriers for therapeutic agents. Harvey et al., for instance, teaches that Hartmann’s solution is a pH 6.0-7.5 solution containing calcium chloride, potassium chloride, sodium chloride, and sodium lactate in water that has been used as a fluid and electrolyte replenisher (Lactated Ringer’s Injection, left column, page 822). Harvey et al. states that electrolytes are critical for proper functioning of cells (Electrolytes and Systematic Buffers, left column, page 832). A solution of sodium chloride more closely resembles the composition of the extracellular fluid of the body than solutions of any other single salt. At a concentration of 0.9%, sodium chloride solution has approximately the same osmotic pressure as body fluids and is also known as physiological saline (Sodium Chloride, left column, page 835). It has acted as a vehicle for drugs, applied topically to intact or exposed tissues for irrigation, and used as an electrolyte replenisher for maintaining or replacing extracellular fluid. 
Given that Hartmann’s solution and physiological saline mimic extracellular fluids, it would have been obvious for one with ordinary skill in the art at the time of invention to modify Young’s cell suspension comprising platelet-enriched plasma with Hartmann’s solution and physiological saline as the nutrient solution with a reasonable expectation that electrolytes would be provided to the population of cells collected from a skin tissue sample. 
Conclusion
Claims 68-73 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633